Richard L. Mays, Justice, dissenting. When an employee engages in a business conversation on the telephone with another employee and is abusively interrupted by his employer who calls him a M- F-, and the employee responds in kind, and the employer then tells him to find some other place to work, and the employee thereafter does not report to work, any fact finder who concludes that the employee voluntarily quit his job has made a finding which is clearly erroneous. As far as I am concerned, any other facts would be simply superfluous if the issue is whether the employee voluntarily quit or was fired. Since the majority of the Court holds otherwise today, I must respectfully dissent. The judgment below should be reversed.